Citation Nr: 1137181	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  06-31 766A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel







INTRODUCTION

The Veteran served on active duty from September 1966 to September 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied entitlement to TDIU. 

In May 2009, the Board issued a decision which, in pertinent part, denied entitlement to TDIU.

In an October 2010 memorandum decision, the United States Court of Appeals for Veterans Claims (Court) vacated that part of the May 2009 Board decision denying entitlement to TDIU and remanded it for further development and readjudication. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board finds that the Veteran's claim for TDIU must be remanded for further development in accordance with the October 2010 memorandum decision of the Court. 

In the Court's October 2010 memorandum decision, it was noted that to the extent the Board has found that a May 2007 VA psychiatric examination addressing the issue of the Veteran's unemployability is ambiguous or lacking explanation, the proper action is to return the examination report for clarification or provide an explanation as to why an adequate rationale is not needed.  See 38 C.F.R. § 4.2 (2010) (providing that if an examination report does not contain sufficient detail, it must be returned as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that an examination report must describe the veteran's disability in sufficient detail to enable the Board to make a fully informed decision on the claim).  

Here, the May 2007 VA examination states in pertinent part that the Veteran had total occupational impairment due to his PTSD signs and symptoms because he currently was not working, and it was noted that a letter written by his supervisor stated that the Veteran's employment had to be terminated because of his history of not showing up for work.  The examiner concluded that the Veteran was unlikely to find a job "tailor[ed] to his inconsistency" in showing up for work and thus he was not likely to be able to maintain employment. 

The Board finds that this examination is not adequate for the purpose of making a decision on this issue.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008), the Court held that the probative value of a medical opinion comes from its reasoning, and therefore is not entitled to any weight if it contains only data and conclusions.  In this regard, the value of an examiner's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Here, the examiner's findings in the May 2007 VA examination report with regard to the Veteran's occupational impairment seem to be based solely on the fact that the Veteran was not employed and had historically been inconsistent in showing up for work.  However, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court noted that the sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See 38 C.F.R. § 4.16(a) (1992).  Although the examiner stated that the Veteran had total occupational impairment due to his PTSD symptoms, the examiner's rationale in support of this conclusion does not appear to be based on a clinical assessment of the Veteran, but solely on the fact that the Veteran had a history of missing work.  This is not a sufficient basis upon which to grant entitlement to TDIU.  See id.; see also Van Hoose, 4 Vet. App. at 363; Nieves-Rodriguez, 22 Vet. App. at 304. 

On remand, a new VA examination should be performed by a VA psychiatrist or psychologist to assess whether the Veteran's PTSD symptoms and resulting functional impairment prevent him from obtaining or maintaining substantially gainful employment without regard to other factors such as the Veteran's age and nonservice-connected disabilities.  The examiner should take into account the Veteran's employment history and educational and vocational attainment in rendering the opinion.  See 38 C.F.R. § 4.16(b) (2010).  A complete rationale grounded in the Veteran's medical history and the clinical findings made on examination must be provided. 

The RO should also take this opportunity to obtain the Veteran's recent outstanding VA treatment records from May 2007 to the present and associate them with the claims file. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran's recent outstanding VA treatment records from May 2007 to the present should be obtained and associated with the claims file. 

2. The Veteran should be scheduled for a VA examination by a VA psychiatrist or psychologist to assess whether his service-connected PTSD symptoms and resulting functional impairment alone, without regard to other factors such as age and nonservice-connected disabilities, render him unable to engage in substantial gainful employment.  The entire claims file and a copy of this REMAND must be provided to the examiner prior to the examination.  The examiner must indicate in the examination report that the evidence in the claims file has been reviewed. 

The examiner should take into account the Veteran's employment history and educational and vocational attainment in rendering the opinion.  A complete rationale grounded in the Veteran's medical history and the clinical findings made on examination must be provided. 

The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board. 

3. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2010).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



